LATTIMORE, J.
Appellant was convicted in the district court of San Jacinto county of the offense of manufacturing intoxicating liquor, in violation of what is termed the Dean Law (Vernon’s Ann. Pen. Code Supp. 1922, art. 58834 et seq.), and hs punishment fixed at one year in the penitentiary.
The record is before us without any statement of facts or bills of exception. The indictment correctly charges the offense named, and the law is submitted in the charge of the court.
No fundamental error appearing, the judgment of the trial court is affirmed.